DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-12 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each of the plurality of filter elements corresponding in position to each of the plurality of pixel sensors of the imager, the plurality of filter elements including a larger number of yellow filter elements than red filter elements, wherein the imager is configured relative to the lens system such that a frequency response of the camera module is increased for the green to red spectral range relative to the blue to violet spectral range.”
Claims 13-19 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each of the plurality of filter elements corresponding in position to each of the plurality of pixel sensors of the imager, the plurality of filter elements including a larger number of clear filter elements than red filter elements; and a cut filter positioned between the lens system and the color filter matrix, the cut filter being configured to attenuate light in a blue to ultraviolet spectral range projected by lens system onto the color filter matrix and imager; wherein the imager is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (Patent No. US 10,816,765 B2) discloses an optical image capturing system has six lenses with refractive power.
Kanzaki (Patent No. US 10,520,696 B2) discloses an in-vehicle camera lens unit having stable temperature characteristics even when lenses are mounted in a resin holder.
Gao et al. (Patent No. US 8,610,813 B2) discloses an image sensor for capturing an electrical representation of the light that is incident at the image plane, wherein the sensor is overlaid with a color filter mosaic comprising a plurality of cells, each of which contains one red filter, one green filter, one blue filter, and one transparent filter, wherein each of the filters is positioned over a respective pixel of the image sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878